United States Court of Appeals
                                                                                              Fifth Circuit
                                                                                             F I L E D
                            UNITED STATES COURT OF APPEALS
                                                                                              April 26, 2007
                                     FIFTH CIRCUIT
                                                                                        Charles R. Fulbruge III
                                             ____________                                       Clerk
                                             No. 07-10487
                                             ____________




                In Re: RYAN HEATH DICKSON,

                                                 Movant.



                                On Motion for Authorization to File
                               Successive Petition for Writ of Habeas
                             Corpus in the United States District Court
                           Before the Northern District of Texas, Amarillo



Before GARZA, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

        It is ORDERED that the instant manner-of-execution challenge be TRANSFERRED back

to the Northern District of Texas to be decided pursuant to 42 U.S.C. § 1983. See Hill v.

McDonough, 126 S.Ct. 2096 (2006). It is further ORDERED that the Clerk shall immediately

transmit a true copy of this order to the Northern District of Texas and notify all parties of this action.

        In doing so, we note our concern about this suit being filed so late and question whether

entertaining the suit is consistent with our cases. See Neville v. Johnson, 440 F.3d 221, 222 (5th Cir.

2006); Reese v. Livingston, 453 F.3d 289, 291 (5th Cir. 2006); White v. Johnson, 429 F.3d 572, 574


        *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
(5th Cir. 2005); Harris v. Johnson, 376 F.3d 414 (5th Cir. 2004).




                                               -2-